— Judgment unanimously affirmed without costs. Memorandum: Plaintiff established its cause of action "sufficiently to warrant the court as a matter of law in directing judgment” in its favor (CPLR 3212 [b]; Zuckerman v City of New York, 49 NY2d 557, 562). The motion was supported by proof of the parties’ 1976 stock agreement requiring defendant immediately to endorse and deliver to plaintiff all 15 stock certificates held by him upon the termination, for any reason, of his employment with plaintiff. It was further demonstrated that defendant’s employment was terminated, that plaintiff requested the transfer of the stock and that defendant refused to comply. The language of the 1976 stock agreement between the parties is clear and unambiguous, and defendant, in opposing the motion, acknowledged that he knew the contents of the agreement at the time of its execu*915tion. Thus, defendant failed to raise an issue of fact requiring a trial, and summary judgment was properly granted to plaintiff.
The court also properly denied leave to defendant to amend his answer to add a new counterclaim (see, CPLR 3025 [b]). A court is not required to permit futile amendments (see, Citibank v Suthers, 68 AD2d 790), and defendant’s proposed cause of action for wrongful discharge is not one that may be maintained in the circumstances (see, Murphy v American Home Prods. Corp., 58 NY2d 293). (Appeal from judgment of Supreme Court, Monroe County, Davis, J. — specific performance.) Present — Dillon, P. J., Callahan, Green, Pine and Lawton, JJ.